Title: From Benjamin Franklin to Henry Laurens, 15 February 1784
From: Franklin, Benjamin
To: Laurens, Henry


          
            
              Dear Sir,
              Passy Feb. 15. 1784.
            
            Since mine of the 12th, I have had an Interview with Mr Grand; and on my acquainting him with your Situation, and proposing to him to furnish you with such a Sum as you might have occasion for, he most readily agreed to it, saying you had only to draw upon him, and your Bills would be honoured. I seize with Pleasure the first Opportunity to inform you of this, being with sincere Esteem & Affection, Dear Sir, Your most obedient & most humble Servant
            
              B. Franklin
            
          
          
            I regret with you that our Employers should have forgotten or neglected to contrive Means of decent Return for their Ministers.
            
          
         
          His Excelly H. Laurens, Esqr.
          Endorsed: Benja. Franklin Esqr 15th febry 1784 Recd. 24th. Answd. 27th.
        